UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS

 

SAN ANTONIO DIVISION
IN RE: § CHAPTER 7
§
DONNA SHUTE PROVENCHER § CASE NO. 19-50339-CAG
Debtor §
JOSEPH MAZZARA, g |
Plaintiff § |
§
vs. § ADVERSARY CASE # 19-05026-CAG
§
g |
DONNA SHUTE PROVENCHER §
Defendant § |

ORIGINAL ANSWER

Donna Shute Provencher, Defendant, files this corrected original answer to the

complaint to determine dischargeability of debt pursuant to 11 U.S.C. § 523(A)(6).

Admissions & Denials

|
1, Defendant admits the allegations in Paragraph 1.

2. Defendant admits the allegations in Paragraph 2.

3. Defendant denies the allegations in Paragraph 3.
|

|
4. The allegation in Paragraph 4 is conclusory.

5. The allegation in Paragraph 5 is conclusory.

6. The allegation in Paragraph 6 is conclusory.
7. Defendant admits that Plaintiff filed the state court complaint.

8. The allegation in Paragraph 8 is conclusory.

9. The allegation in Paragraph 9 is conclusory.

10. Defendant admits the allegation in Paragraph 10.

11. Defendant admits the allegation in Paragraph 11.

12. Defendant denies the allegation in Paragraph 12.

13. The allegation in Paragraph 13 is conclusory.

Conclusion & Prayer

WHEREFORE, Defendant respectfully prays that Plaintiff's complaint to

determine dischargeability of debt pursuant to 11 psc. § 523(a)(6) be denied and that

she have judgment that Plaintiff take nothing and for all other relief to which Defendant

is entitled.

Respectfully submitted,

/S/ Richard L. Ellison

SBOT 06580700

Richard L. Ellison, P.C.

Broadway Bank Bldg.

500 Main St. Suite J

Kerrville, Texas 78028

Telephone: (830) 792-5601
Facsimile: (830) 792-5602
ATTORNEY FOR DEBTOR/DEFENDANT

DONNA SHUTE PROVENCHER
rellison@richardellisonlaw.com
CERTIFICATE OF SERVICE

I certify that on June 12, 2019 the above and foregoin instrument was filed with
the Clerk of the Bankruptcy Court via the ECF electronic filing system, and the Clerk
will electronically deliver a copy to: |

U.S. Trustee —SA12

Chapter 7 Trusteee J. Patrick Lowe
pat.lowe.law@gmail.com

William B. Kingman
bkingman@kingmanlaw.com

I further certify that I have served true and correct copies of this pleading by U.S. Mail on
the parties listed below and on the attached creditors matrix mailing list.

William B. Kingman
Law Offices of William B. Kingman, PC
3511 Broadwa

San Antonio, Texas 78209

/S/ Richard L. Ellison

 
Label Matrix for local noticing
0542-5

Case 19-50339-cag

Western District of Texas

San Antonio

Mon Jun 10 09:37:05 CDT 2019

Dept. of Ed/Navient
PO Box 9635
Wilkes Barre, PA 18773-9635

PRA Receivables Management, LLC
PO Box 41023
Norfolk, VA 23541-1021

Verizon Wireless

Attn: Correspondence Team
P.O, Box 5029

Wallingford, CT 06492-7529

Richard L, Ellison
500 Main St, Suite J
Kerrville, TX 78028-5379

é
U.S. BANKRUPTCY COURT
615 E. HOUSTON STREET, ROOM 597
SAN ANTONIO, TX 78205-2055

Joseph Mazzara
c/o Jonathan M. Arthur, Esq.

Thomas H. Roberts & Associates PC

105 South First Street
Richmond, Virginia 23219-3718

SYNCB/Care Credit
950 Forrer Blvd.
Kettering, OH 45420-1469

Donna Shute Provencher
426 Stone Creek Drive
Boerne, TX 78006-1804

End of Label Matrix

Mailable recipients 12
Bypassed recipients 0
Total 12

Chase Bank USA NA
P.O. Box 15298
Wilmington, DE 19850-5298

Lobel Financial Cozp.
PO Box 3000
Anaheim, CA 92803-3000

United States Trustee - SA12
US Trustee's Office

615 E Houston, Suite 533

PO Box 1539

San Antonio, TX 78295-1539

John Patrick Lowe
2402 East Main Street
Uvalde, TX 78801-4943
